Citation Nr: 0726865	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  94-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to June 19, 1989, 
for the grant of service connection for renal cell carcinoma, 
status post right radical nephrectomy.  

2.  Entitlement to a temporary total evaluation for surgery 
and treatment for a right radical nephrectomy performed in 
November 1986.

3.  Entitlement to a separate evaluation for surgical scar, 
right radical nephrectomy.

(The issue of whether a May 1989 decision of the Board of 
Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error is addressed in a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Gary L. Beaver, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
December 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in May 2006.  

The Board notes that the appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence 
is received prior to the transfer of a case to the Board a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  In the instant case, a June 2006 VA 
examination report was associated with the claims file after 
the last May 2006 supplemental statement of the case.  
Nevertheless, the VA examination report is not relevant to 
the issues of entitlement to an earlier effective date or 
temporary total evaluation as the examination did not occur 
during the relevant time period i.e. prior to June 19, 1989.  
Further, with respect to the issue of entitlement to a 
separate evaluation for surgical scar, right radical 
nephrectomy, as the Board determines below that a separate 
evaluation is warranted, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   


FINDINGS OF FACT

1.  A May 1989 Board decision denied entitlement to service 
connection for right renal cell carcinoma.  

2.  On June 19, 1989, the veteran filed an informal claim for 
service connection for renal cell carcinoma, status post 
right radical nephrectomy, with the RO; service connection 
was granted, effective June 19, 1989.

3.  Surgical scar, right radical nephrectomy, is manifested 
by tenderness on examination. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
June 19, 1989, for the grant of service connection for renal 
cell carcinoma, status post right radical nephrectomy, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2006).

2.  A disability rating cannot be assigned, and associated 
benefits cannot be paid, for a disability prior to the 
effective date of service connection; the criteria for 
entitlement to a temporary total convalescence rating 
following surgery for a right radical nephrectomy performed 
in November 1986, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2006).

3.  The criteria for a separate evaluation of 10 percent, but 
no higher, for surgical scar, right radical nephrectomy, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 
(in effect prior to August 30, 2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in an October 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
renal cell carcinoma.  Further, a March 2006 VCAA letter 
notified the veteran of the information and evidence 
necessary to warrant entitlement to a separate disability 
rating for his scar secondary to kidney removal.  Lastly, a 
separate March 2006 letter provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006) (VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.)  

The Board notes that since the issues of entitlement to 
assignment of an earlier effective date and temporary total 
evaluation are downstream issues from that of service 
connection (for which a VCAA letter was duly sent in October 
2004), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).  Moreover, the March 2006 Dingess letter 
provided the veteran with notice of the types of information 
and evidence necessary to warrant entitlement to an earlier 
effective date. 

The appellant was also advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  Further, the 
March 2006 letter concerning the veteran's scar notified the 
veteran to submit any evidence in his possession that 
pertains to his claim.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2004 concerning the 
veteran's renal cell carcinoma, which was prior to the April 
2005 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied with respect 
to this claim.  

With respect to the issue of entitlement to a separate 
evaluation for surgical scar, VCAA letter was issued in March 
2006, which was after the April 2005 rating decision.  The 
VCAA letter notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the claimant in March 2006 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to readjudication of the issue in the May 2006 supplemental 
statement of the case and certification of the veteran's 
claim to the Board in June 2006.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, post service medical records and a 
VA examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in June 2006 with 
respect to the veteran's surgical scar.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained contains sufficient information to decide this issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Earlier Effective Date for Renal Cell Carcinoma

The veteran contends that he is entitled to an effective date 
prior to June 19, 1989, for service connection for renal cell 
carcinoma, status post right radical nephrectomy.  The 
veteran asserts that he filed his initial claim for renal 
cell carcinoma on May 18, 1987; and, thus, the effective date 
should be from the date of this original claim.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon v. West, 12 Vet.App. 32, 35 
(1998).

In an August 1987 rating decision, the RO denied entitlement 
to service connection for renal cell carcinoma, which was 
affirmed in a May 1989 Board decision.  An appeal from this 
determination was not initiated.  Therefore, the May 1989 
Board decision is final.  38 U.S.C.A. § 7104.  When the 
veteran filed his claim of service connection for renal cell 
carcinoma in June 1989, it was a claim to reopen since there 
was a prior final disallowance of his claim in May 1989 by 
the Board.  There is no documentation in the claims file 
between the May 1989 Board decision and the June 1989 claim 
to reopen.  Thus, there is no evidence that the veteran 
submitted a claim to reopen prior to June 1989. 

The assigned effective date of June 19, 1989, is the date of 
receipt of the veteran's claim to reopen.  Because the May 
1989 Board decision is final, the claim upon which that 
decision was based cannot serve as the basis for assignment 
of an effective date for a subsequent award of service 
connection.  The veteran's claim to reopen was date-stamped 
as received by VA on June 19, 1989, which is the date that 
was assigned by the RO as the effective date for the grant of 
service connection for renal cell carcinoma, status post 
right radical nephrectomy.  Further, a separate Board 
decision has determined that clear an unmistakable error did 
not exist in the May 1989 Board decision.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for renal cell 
carcinoma is June 19, 1989, the date the RO received the 
veteran's claim to reopen.  While the Board is sympathetic to 
the veteran's beliefs that an earlier effective date is 
warranted, under the circumstances, the Board is precluded by 
statute and regulation from assigning an effective date prior 
to June 19, 1989 for the granting of service connection for 
renal cell carcinoma, status post right radical nephrectomy.    

Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than June 19, 1989 for 
renal cell carcinoma, status post right radical nephrectomy.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



III.  Temporary Total Rating for Right Radical Nephrectomy 
Surgery

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence.  38 C.F.R. § 4.30.

The veteran underwent a right radical nephrectomy in November 
1986.  This surgery resulted in a period of convalescence for 
which the veteran now seeks a temporary total evaluation.  
Medical evidence shows that the surgery was due to renal cell 
carcinoma of the right kidney.  At the time of the veteran's 
surgery, service connection was not in effect for this 
disability.  The veteran was subsequently granted service 
connection for renal cell carcinoma, status post right 
radical nephrectomy, effective June 19, 1989.  Thus, as 
service connection was not in effect in November 1986, at the 
time of the veteran's surgery, he cannot receive compensation 
under § 4.30 for his period of convalescence that resulted.  
It is clear that entitlement under this regulation is 
predicated on the establishment of service connection for the 
disability under treatment, and the Board has determined that 
service connection for renal cell carcinoma is not warranted 
prior to June 19, 1989.
Therefore, a temporary total evaluation for surgery and 
treatment for a right radical nephrectomy performed in 
November 1986 is not warranted.

IV.  Separate Evaluation for Surgical Scar, Right Radical 
Nephrectomy  

The veteran is seeking a separate disability evaluation for 
surgical scar, right radical nephrectomy.  Under the criteria 
in effect for scars at the time the veteran filed his initial 
claim (that is, prior to August 30, 2002), Diagnostic Code 
7803 provided for a maximum 10 percent rating for superficial 
scars that are poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provided for a maximum 10 percent rating 
for superficial scars that were tender and painful on 
objective demonstration.  Diagnostic Code 7805 called for 
rating scars based on limitation of motion of the part 
affected.  38 C.F.R. § 4.118.

VA promulgated new regulations for rating scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the new criteria for 
Diagnostic Code 7801, a 10 percent rating is assigned for a 
scar on other than the head, face or neck, that is deep 
(associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  Under Diagnostic Code 7802, if a scar 
on other than the head, face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial and unstable (involving frequent 
loss of covering of skin over the scar) scar will be assigned 
a maximum 10 percent rating under Diagnostic Code 7803.  
Similarly, a scar that is superficial and painful on 
examination will be assigned a maximum 10 percent rating 
under Diagnostic Code 7804.  Finally, Diagnostic Code 7805 
provides that a scar may also be evaluated based on 
limitation of function of the affected part.   38 C.F.R. 
§ 4.118.

A June 2006 VA examination noted that the veteran had a scar, 
measuring 35 centimeters by 1.5 centimeter, indented without 
obvious tissue loss with palpable tenderness in the 
midsection below the costovertebral angle, status post 
nephrectomy.  Thus, the Board finds that a separate 
evaluation for surgical scar, right radical nephrectomy, is 
warranted under both the old and new criteria for Diagnostic 
Code 7804, which provides for a 10 percent rating for a scar 
that is painful on examination.  

In the July 2005 notice of disagreement, as well as a May 
2006 letter from the veteran's representative, the veteran 
specifically requested a 10 percent disability rating for his 
residual scarring.  The Board finds that under the 
circumstances, the veteran clearly limited his appeal to 
entitlement to a 10 percent disability rating.  Thus, as this 
decision is a full grant of the benefits sought, the Board is 
not required to consider entitlement to other ratings for 
that disability.  AB v. Brown, 6 Vet.App. 35, 39 (1993). 

Therefore, a separate 10 percent rating, but no higher, is 
warranted for surgical scar, right radical nephrectomy under 
Diagnostic Code 7804.   
ORDER

Entitlement to an effective date prior to June 19, 1989, for 
the grant of service connection for renal cell carcinoma, 
status post right radical nephrectomy, is denied.

Entitlement to a temporary total evaluation for surgery and 
treatment for a right radical nephrectomy performed in 
November 1986 is denied.

A separate evaluation of 10 percent, but no higher, for 
surgical scar, right radical nephrectomy is granted, subject 
to laws and regulations governing the payment of VA monetary 
benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


